UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 2) [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011. []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52512 Coyote Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 20-5874196 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1ane, Davie, Florida (Address of principal executive offices) (Zip Code) (786) 423-1811 (Registrant's Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Act: Title of each class registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Act: Common Stock, Par Value $.001 (Title of Class) Indicate by check mark if registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.oYesx No Indicate by check mark if registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.oYes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o YesxNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.As of June 30, 2011, approximately $31,502,000. As of April 12, 2012, there were 46,502,120 shares of the issuer's $.001 par value common stock issued and outstanding. Documents incorporated by reference. There are no annual reports to security holders, proxy information statements, or any prospectus filed pursuant to Rule 424 of the Securities Act of 1933 incorporated herein by reference. 1 EXPLANATORY NOTE Coyote Resources Inc., a Nevada corporation (the “Registrant”), is filing this Amendment No. 2 to its Annual Report on Form 10-K for the year ended December 31, 2011, which was originally filed with the Securities and Exchange Commission on April 16, 2012 (“Form 10-K”), and amended on April 16, 2013 (“Amendment No. 1”), solely to include the nteractive Data File exhibits, which were not included in Amendment No. 1. 2 Item 15. Exhibits, Financial Statement Schedules. (a) Financial Statements. Included in Item 8 (b) Exhibits required by Item 601. Articles of Incorporation, incorporated by reference to Exhibit 3.1 of BLS’ Registration Statement on Form SB-2 filed on March 8, 2007 Bylaws of the Company, incorporated by reference to Exhibit 3.2 of BLS’ Registration Statement on Form SB-2 filed on March 8, 2007 Articles of Merger by and amongBLS Media, Inc. and Coyote Resources, Inc., incorporated by reference to Exhibit 3.3 of our Current Report on Form 8-K filed on August 18, 2010. Certificate of Change, incorporated by reference to Exhibit 3.4 of our Current Report on Form 8-K filed on September 3, 2010. Amended and Restated Articles of Incorporation filed with the Nevada Secretary of State, incorporated by reference to Exhibit 3.1 of our Current Report on Form 8-K filed on July 25, 2011. Form of Registration Rights Agreement, incorporated by reference to Exhibit 4.1 of our Current Report on Form 8-K filed on August 18, 2010. Debt Repayment Agreement, by and among BLS Media, Inc. and KMR Resources Inc., dated August 12, 2010, incorporated by reference to Exhibit 10.1 of our Current Report on Form 8-K filed on August 18, 2010. Mining Lease by and among KMR Resources, Inc. and Rubicon Resources Inc., incorporated by reference to Exhibit 10.2 of our Current Report on Form 8-K filed on August 18, 2010. Mining Lease and Option to Purchase Agreement, by and among KMR Resources, Inc. and CLIFF ZZ L.L.C., incorporated by reference to Exhibit 10.3 of our Current Report on Form 8-K filed on August 18, 2010. Agreement and Plan of Merger, by and among BLS Media, Inc. and Coyote Resources, Inc. dated August 12, 2010, incorporated by reference to Exhibit 10.4 of our Current Report on Form 8-K filed on August 18, 2010. Form of Note and Warrant Purchase Agreement, incorporated by reference to Exhibit 10.5 of our Current Report on Form 8-K filed on August 18, 2010. Form of Senior Secured Convertible Promissory Note, incorporated by reference to Exhibit 10.6 of our Current Report on Form 8-K filed on August 18, 2010. Form of Warrant Agreement, incorporated by reference to Exhibit 10.7 of our Current Report on Form 8-K filed on August 18, 2010. Form of Security Agreement, incorporated by reference to Exhibit 10.8 of our Current Report on Form 8-K filed on August 18, 2010. Stock Cancellation and Debt Forgiveness Agreement, by and among the Company and Gary Prager and Brittany Prager, dated as of August 13, 2010, incorporated by reference to Exhibit 10.9 of our Current Report on Form 8-K filed on August 18, 2010. Rental Agreement, by and among the Company and Telesto Nevada Inc., incorporated by reference to Exhibit 10.10 of our Amendment No. 2 to Current Report on Form 8-K/A filed on October 12, 2010. Form of Subscription Agreement, incorporated by reference to Exhibit 10.1 of our Form 8-K filed on November 10, 2010. Form of Warrant Agreement, incorporated by reference to Exhibit 10.2 of our Form 8-K filed on November 10, 2010. Stock Purchase Agreement, by and among Brittany Prager and Earl Abbott, dated as of August 12, 2010, incorporated by reference to Exhibit 10.11 of our Amendment No. 3 to Current Report on Form 8-K/A filed on December 3, 2010. Stock Purchase Agreement, by and among Brittany Prager and John Anderson, dated as of August 12, 2010, incorporated by reference to Exhibit 10.12 of our Amendment No. 3 to Current Report on Form 8-K/A filed on December 3, 2010. Stock Purchase Agreement, by and among Brittany Prager and Landsdowne Row Limited, dated as of August 12, 2010, incorporated by reference to Exhibit 10.13 of our Amendment No. 3 to Current Report on Form 8-K/A filed on December 3, 2010. Employment Agreement between Earl Abbott and Coyote, incorporated by reference to Exhibit 10.1 of our Current Report on Form 8-K filedFebruary 18, 2011. Form of Senior Secured Convertible Promissory Note, incorporated by reference to Exhibit 10.1 of our Current Report on Form 8-K filed on March 22, 2011. Form of Warrants, incorporated by reference to Exhibit 10.2 of our Current Report on Form 8-K filed on March 22, 2011. 2011 Stock Option Plan, incorporated by reference to Exhibit 10.3 of our Current Report on Form 8-K filed on March 22, 2011. Form of Promissory Note, incorporated by reference to Exhibit 10.1 of our Current Report on Form 8-K filed on March 12, 2012. Resignation of Brittany Prager as a Director, incorporated by reference to Exhibit 17.1 of our Current Report on Form 8-K filed on March 22, 2011. 31 * Certification of Principal Executive Officer and Principal Financial Officer, pursuant toRule 13a-14 and 15d-14 of theSecurities 32 * Certification of Principal Executive Officer and Principal Financial Officer, pursuant to 18 U.S.C. Section 1350, as adopted pursuant toSection 906 of the Sarbanes-Oxley Act of 2002 101.INS ** XBRL Instance Document 101.SCH ** XBRL Taxonomy Schema 101.CAL ** XBRL TaxonomyCalculation Linkbase 101.DEF ** XBRL Taxonomy Definition Linkbase 101.LAB ** XBRL TaxonomyLabel Linkbase 101.PRE ** XBRL Taxonomy Presentation Linkbase * Previously filed in the Registrant’s Amendment No. 1 to its Annual Report on Form 10-K/A filed on April 16, 2013. ** Filed herewith. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Coyote Resources, Inc. April 18, 2013 By: /s/ Guy Martin Guy Martin President, Secretary, Treasurer and a Director (Principal Executive, Financial and Accounting Officer) In accordance with the Securities Exchange Act of 1934, this report has been signed below by the following person on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Guy Martin April 18, 2013 Guy Martin Its: President, Secretary, Treasurer and a Director (Principal Executive, Financial and Accounting Officer) By: /s/ Howard Lahti April 18, 2013 Howard Lahti Its: Vice President and a Director 4
